DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A1 (claims 1-14 and 21-26) in the reply filed on May 23, 2022 is acknowledged.  The traversal is on the ground(s) that that searching of one of the species is likely to result in art pertinent to the other species and that there would be no serious additional search and/or examination burden.  This is not found persuasive because Applicant’s arguments are general assertions and does not indicate any issues of the restriction among Groups I-III. The Restriction Requirement dated March 23, 2022 provides the reasons why said restriction is needed, including but not limited to, the species having mutually exclusive characteristics and are not obvious variants of each other based on the current record.  If it is Applicant’s assertion that said Species are obvious variants, then the Examiner will reconsider the species restrictions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 23, 2022.
Claims 1-14 and 21-26 will be examined on the merits, claim 16 having been cancelled and claims 15 and 17-20 having been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10, 21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “in which flushing head the flushing passage extends as a flushing head passage extends as a flushing head passage” in line 3.  It is unclear what “in which flushing head the flushing passage” means.  First, “flushing head” does not appear to have proper antecedent basis.  Second, it is unclear what the claim is intending to recite.  Appropriate correction is required.
Claims 4-10 and 23-26 are rejected for depending on rejected claim 3.
Claim 21 further recites “and to lead it off at its disposal connection end” in line 3.  It is unclear what “it” and “its” refer to.  Appropriate correction is required.
Claim 25 further recites “the two flushing head passages” in line 2, but claim 5 (upon which claim 25 depends) recites “at least two flushing head passages.”  It is unclear whether there are only two flushing head passages or at least two flushing head passages in claim 25.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 11, 14, 21-23 and 26is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2012/062520A2 to Thuler et al. (see machine translation).
As to claim 1, Thuler discloses a vessel cleaning apparatus, comprising a suction lance (see Thuler Fig. 1C, ref.#1, 14b, 14a; paragraph [0094]) and a flushing lance (see Thuler Fig. 1B and 1C, ref.#4, paragraphs [0096]-[0098]), wherein the suction lance has a suction tube (see Thuler Fig. 1C, ref.#14a, 14b) having an open suction end (see Thuler Fig. 1C, ref.#1a) that is connected to a disposal connection end (see Thuler Fig. 1B and 1C, ref.#4b and 5), the disposal connection end being arranged opposite the suction end, the open suction end being connected to the disposal connection end via a suction passage formed continuously in the suction tube, wherein the suction lance is configured to suck off fluid from a vessel and to lead it off at its disposal connection end (see Thuler paragraphs [0094]-[0096]), wherein the flushing lance has a flushing tube (see Thuler Fig. 1B and 1C, ref.#4) having a flushing end (see Thuler Fig. 1B and 1C, ref.#2, 2a) that is connected to a supply connection end (see Thuler Fig. 1B, ref.#4a), the supply connection end being arranged opposite the flushing end, the flushing end being connected to the supply connection end via a flushing passage formed continuously in the flushing tube, wherein the flushing lance is configured to receive fluid at its supply connection end and to expel it at its flushing end (see Thuler paragraphs [0096]-[0098]).
  As to claim 2, Thuler discloses that the suction tube can be arranged concentrically and spaced apart in the flushing tube (see Thuler Fig. 1B and 1C where suction tube 13a is concentric to and spaced apart in the flushing tube 4).
As to claims 3 and 23, Thuler disclose that the flushing lance has a flushing head at the flushing end of the flushing tube where, in the flushing head, the flushing passage extends as a flushing head passage while changing direction away from the longitudinal direction and leads to a flushing opening at an outer periphery of the flushing head (see Thuler Fig. 1C, nozzle head 2a at the flushing end of the flushing tube; see, e.g., paragraphs [0009], [0027] and [0090] where the flushing passage leads to the nozzle hole (read as flushing head passage to fluid opening at an outer periphery of the flushing head) and where Fig. 1C shows the fluid path changing a direction away from the longitudinal direction).
As to claims 7 and 8, Thuler discloses that the flushing head is rotatable and is rotatably driven (see Thuler paragraph [0014], [0026]-[0027], [0090]).
As to claim 11, Thuler discloses that the fluid expelled by the flushing lance can be air and thus the vessel cleaning apparatus is fully capable of serving as a drying apparatus (see Thuler paragraph [0016]).
As to claim 14, the rotating nozzle 2a disclosed by Thuler can be considered as “a mechanical cleaning apparatus” that is provided in a region of the flushing end.
As to claim 21, the suction lance disclosed by Thuler is fully capable of sucking off fluid from a vessel at its suction end against the direction effect of gravity and to lead it off at its disposal connection end (see Thuler Fig. 1C).
As to claim 22, Thuler discloses that the fluid can be at least one of cleaning liquid and compressed air (see Thuler paragraph [0016]).
As to claim 26, Thuler discloses that the flushing head is rotatable about the flushing tube and is thus considered as being rotatably fastened to the flushing tube (see Thuler paragraph [0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-10, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/062520A2 to Thuler et al. (see machine translation) as applied to claim 3 above, and further in view of U.S. Patent App. Pub. No. 2016/0341431 to Topfer and U.S. Patent No. 7,658,198 to Brinker et al.
Thuler is relied upon as discussed above with respect to the rejection of claim 3.
As to claim 4, Thuler does not explicitly disclose that the flushing head is polygonal and the flushing opening is arranged in an outer marginal region radially inwardly of the outer periphery of the polygonal flushing head.  The shape and configuration of the rotating nozzle head are considered as design choices that are known to those of ordinary skill in the art.  Topfer discloses rotatable nozzle head of various shapes and flushing opening arrangements, including a rotatable nozzle head that is polygonal and the flushing opening is arranged in an outer marginal region radially inwardly of the outer periphery of the polygonal flushing head (see, e.g., Topfer Fig. 5A and 5B with various openings and sides; paragraphs [0072]-[0078]) and Brinker discloses a similar vessel cleaning apparatus where the rotatable nozzle head rotates about the longitudinal axis while spraying outwardly (see Brinker Fig. 10, ref.#203, col. 2, lines 1-14).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Thuler to use the rotatable nozzle head as disclosed by Topfer and the results would have been predictable (combining prior art elements according to known methods to yield predictable results is prima facie obvious; simple substitution of one known element for another to obtain predictable results is prima facie obvious – see MPEP 2143(I)(A)and (B)). Furthermore, changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B)).
As to claim 5, the combination of Thuler, Topfer and Brinker disclose that, in the flushing head, the flushing passage can branch into at least two flushing head passages that each lead to an associated flushing opening at the outer periphery of the flushing head (see Thuler paragraph [0027] where the nozzle head contains a plurality of nozzles; Topfer Fig. 5A and 5B, ref.#54, 78 and paragraphs [0074]-[0078] disclosing a plurality of flushing head passages that lead to a flushing opening at the outer periphery of the flushing head.  
As to claim 6, the combination of Thuler, Topfer and Brinker discloses a structure, into which the flushing head passage leads, is formed at the outer periphery of the flushing head (see Thuler Fig. 1C where the nozzle head can be considered a structure; see Topfer Fig. 5A, 5B where rotation element can be considered a structure or beveled region 82 can be considered a structure).
As to claims 7 and 8, the combination of Thuler, Topfer and Brinker discloses that the flushing head can be rotatable.  As discussed above with respect to the rejection of claim 4, Topfer discloses rotatable nozzle head of various shapes and flushing opening arrangements, including a rotatable nozzle head that is polygonal and the flushing opening is arranged in an outer marginal region radially inwardly of the outer periphery of the polygonal flushing head (see, e.g., Topfer Fig. 5A and 5B with various openings and sides; paragraphs [0072]-[0078]) and Brinker discloses a similar vessel cleaning apparatus where the rotatable nozzle head rotates about the longitudinal axis while spraying outwardly (see Brinker Fig. 10, ref.#203, col. 2, lines 1-14).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Thuler to use the rotatable nozzle head as disclosed by Topfer and the results would have been predictable (combining prior art elements according to known methods to yield predictable results is prima facie obvious; simple substitution of one known element for another to obtain predictable results is prima facie obvious – see MPEP 2143(I)(A)and (B)).  The flushing head of the combination of Thuler, Topfer and Brinker is rotatable and rotatably driven (see Topfer paragraphs [0072]-[0074]).
As to claim 9, the combination of Thuler, Topfer and Brinker further discloses that the flushing head passage leads from the flushing head at an angle to a radial line of the flushing head and the flushing head is set into rotation by a recoil of the exiting fluid (see Topfer paragraphs [0072]-[0078]).
As to claim 10, the use of seals to rotatably support a flushing head is well known in the art and does not provide patentable significance (see, e.g., Topfer paragraph [0005]-[0006] disclosing that various rotary couplings are known in the art and paragraph [0076] disclosing rotary bearings; see also Brinker col. 5, line 54 – col. 6, line 40 disclosing retainer clips).
As to claim 24, the combination of Thuler, Topfer and Brinker discloses that the flushing head can be star-shaped (see Topfer Fig. 5A where the shape of the flushing head can be considered star-shaped), and to the extent that more rotation elements are needed to make a star-shape, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)).  Furthermore, changes is shape are prima facie obvious (see MPEP 2144.04(IV)(B)).
As to claim 25, while the combination of Thuler, Topfer and Brinker does not explicitly disclose the two flushing head passages each lead to twelve flushing openings at the outer periphery of the flushing head, the number of periphery openings are considered mere design choice well within the skill of one of ordinary skill in the art in order to optimize the cleaning of the vessel.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/062520A2 to Thuler et al. (see machine translation) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2016/0341431 to Topfer and U.S. Patent No. 7,658,198 to Brinker et al.
Thuler is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 12, the suction head 1a of Thuler appears to be curved (see Thuler Fig. 2A, ref.#1a) and thus considered non-planar.  To the extent that it could be argued that Thuler does not disclose a non-planar suction end, Brinker discloses a similar vessel cleaning apparatus wherein the suction end is non-planar (see Brinker Fig. 4, ref.#204, 255, 256 and col. 7, lines 17-24).  It would have been obvious to one of ordinary skill in the art at the time of filing to have a non-planar suction end as disclosed by Brinker in order to permit removal of waste located adjacent the bottom (see Brinker col. 7, lines 17-24).
As to claim 13, Thuler does not explicitly disclose that the suction lance and the flushing lance are displaceable relative to one another in the longitudinal direction and are preloaded away from one another in the longitudinal direction by a preload spring.  Thuler discloses the need of different lengths of the suction tube to account for differing heights of vessels (see Thuler paragraph [0060]).  Brinker discloses a similar vessel cleaning device wherein the suction tube length is adjustable relative to the flushing lance using a preload spring that is preloaded away from one another (see Brinker Fig. 4, ref.#238;  col. 4, line 49-58).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Thuler to include a preloaded spring to have the suction lance and the flushing lance displaceable relative to one another in the longitudinal direction as disclosed by Brinker in order to improve the ease of use of Thuler in differing vessel heights.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714